BERREY, Judge.
This is an appeal of the trial court’s reinstatement of respondent’s driving privileges. Appellant contends that the trial court lacked subject matter jurisdiction in the case.
Reversed and remanded.
On May 12, 1988, appellant mailed a Notice of Loss of Driving Privileges to respondent informing him that, because of his failure to submit to a blood alcohol test, his license would be revoked pursuant to § 577.041, RSMo 1986. One hundred and forty-five days later, on October 4, 1988, respondent filed a petition for review of the revocation. On November 3, 1988, the trial court ordered respondent’s driving privileges reinstated.
As his sole point on appeal, appellant claims that the trial court erred in ordering the reinstatement of respondent’s driving privileges. Appellant contends that respondent failed to timely file his petition for review and that the trial court, therefore, lacked subject matter jurisdiction.
Section 302.311, RSMo 1986, provides the deadline which appellant must meet in order to petition for a review of the revocation of his driving privileges under § 577.041. Romans v. Director of Revenue, 783 S.W.2d 894 (Mo.1990). Section 302.311 states:
In the event an application for a license is denied or withheld, or in the event that a license is suspended or revoked by the director, the applicant or licensee so aggrieved may appeal to the circuit court of the county of his residence in the manner provided by chapter 536, RSMo, for the review of administrative decisions at any time within thirty days after notice that a license is denied or withheld or that a license is suspended or revoked....
Similarly, § 302.515.2, RSMo 1986, provides that a notice of suspension or revocation is deemed received three days after it is mailed by the Director of Revenue, unless is returned.
In the case at bar, respondent’s petition for review was filed long after the deadline established by 302.311 and 302.515.2. Because respondent’s petition for review did not meet the statutory deadline, the trial court did not obtain subject matter jurisdiction of the case, and any relief granted to respondent was void. Palazzolo v. Director of Revenue, 760 S.W.2d 190, 191 (Mo.App.1988).
Accordingly, the judgment is reversed and the cause is remanded to the trial court with instructions to dismiss respondent’s petition for review for want of jurisdiction.
All concur.